ALLOWANCE
Claims 1, 3, 5-20, and 23-24 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest all of the features recited in the amended independent claims. The claims disclose a method of selecting an action data set that defines a sequence of automated actions corresponding at an application installed on the device, then generating an overlay to hide visual display of the application in response to initiating the sequence of actions and while the sequence of actions are being performed.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS HASTY/Examiner, Art Unit 2178                                                                                                                                                                                                                                                                                                                                                                                                           /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178